 

Exhibit 10.44

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (as amended, restated, amended and restated, modified or
supplemented and in effect from time to time, this “Agreement”) is entered into
as of March 17, 2020, by GlassBridge Athlete, LLC, a Delaware limited liability
company, as grantor (“Grantor”), for the benefit of ORIX PTP Holdings, LLC, a
Delaware limited liability company, as Lender (as defined in the Note) (together
with any successor Lender under the Note, “Secured Party”).

 

W I T N E S S E T H:

 

WHEREAS, Grantor, GlassBridge Enterprises, Inc., a Delaware corporation, and
Lender have entered into that certain Secured Promissory Note Agreement of even
date herewith (as from time to time amended, restated, supplemented or otherwise
modified, the “Note”); and

 

WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the obligation of Lender to extend credit to the Grantor pursuant to the
Note.

 

NOW, THEREFORE, in consideration of the foregoing and as an inducement to
Secured Party to enter into the Note and extend credit to Grantor, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1. Definitions.

 

(a) When used herein, the terms Account, Account Debtor, Cash Proceeds,
Certificated Security, Chattel Paper, Commercial Tort Claim, Deposit Account,
Document, Electronic Chattel Paper, Equipment, Financial Asset, Fixtures,
General Intangibles, Goods, Health-Care-Insurance Receivable, Inventory,
Instrument, Investment Property, Letter of Credit Rights, Payment Intangibles,
Proceeds, Security, Security Entitlement, Supporting Obligations and
Uncertificated Security have the respective meanings assigned thereto in the UCC
(as defined below).

 

(b) Capitalized terms used herein and not otherwise defined shall have the
meanings assigned thereto in the Note.

 

(c) The following terms have the following meanings (such definitions to be
applicable to both the singular and plural forms of such terms):

 

Collateral means all property and rights of Grantor in which a security interest
is granted hereunder. Notwithstanding anything herein to the contrary, in no
event shall “Collateral” include, and Grantor shall not be deemed to have
granted a security interest in, any contract, lease, license or other agreement
which by its terms prohibits the granting of a security interest therein (except
to the extent such prohibition is unenforceable pursuant to the provisions of
Article 9 of the UCC); provided, however, that Grantor will use commercially
reasonable efforts to promptly obtain consent to the collateral assignment
thereof and the granting of a security interest therein to Secured Party and, at
such time such consent is obtained, the contract, lease, license or other
agreement shall constitute “Collateral” hereunder, and provided, further, that
notwithstanding the foregoing, the term “Collateral” shall include any and all
proceeds arising from such excluded property to the extent that the assignment
or encumbering of such proceeds is not subject to the same or similar
prohibitions or restrictions.

 

   

 

 

Computer Hardware and Software means all of Grantor’s rights (including rights
as licensee and lessee) with respect to: (a) computer and other electronic data
processing hardware, including all integrated computer systems, central
processing units, memory units, display terminals, printers, computer elements,
card readers, disk drives, cables, electrical supply hardware, generators, power
equalizers, accessories, peripheral devices and other related computer hardware;
(b) all software programs designed for use on the computers and electronic data
processing hardware described in clause (a) above, including all operating
system software, utilities and application programs in whatsoever form (source
code and object code in magnetic tape, disk or hard copy format or any other
listings whatsoever); (c) any firmware associated with any of the foregoing; and
(d) any documentation for hardware, software and firmware described in clauses
(a), (b) and (c) above, including flow charts, logic diagrams, manuals,
specifications, training materials, charts and pseudo codes.

 

Intellectual Property means all: trade secrets and other proprietary
information; trademarks, service marks, business names, Internet domain names,
designs, logos, trade dress, slogans, indicia and other source and/or business
identifiers, and the goodwill of the business relating thereto and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights (including
copyrights for computer programs and software) and copyright registrations or
applications for registrations which have heretofore been or may hereafter be
issued throughout the world and all tangible property embodying the copyrights;
unpatented inventions (whether or not patentable); patent applications and
patents; industrial designs, industrial design applications and registered
industrial designs; license agreements related to any of the foregoing and
income therefrom; books, records, writings, computer tapes or disks, flow
diagrams, specification sheets, source codes, object codes and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
and all common law and other rights throughout the world in and to all of the
foregoing.

 

Non-Tangible Collateral means, collectively, Grantor’s Accounts and General
Intangibles.

 

Obligations means all obligations (monetary or otherwise) of Grantor under the
Note, any other Basic Document or any instrument executed in connection
therewith, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due.

 

 2 

 

 

Obligor means a Person that, with respect to an obligation secured by a security
interest in the Collateral, (a) owes payment or other performance on the
obligation, (b) has provided property or other security or credit support other
than the Collateral to secure payment or other performance of the obligation, or
(c) is otherwise accountable in whole or in part for payment or other
performance of the obligation. The term does not include issuers or nominated
persons under a letter of credit.

 

Organizational I.D. Number means the organizational identification number
assigned to Grantor by the applicable governmental unit or agency of the
jurisdiction of organization for Grantor.

 

Patents means all of the following now owned or hereafter acquired by Grantor:
(a) all letters patent of the United States or any other country, all
registrations and recordings thereof, and all applications for letters patent of
the United States or any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in any other country, and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.

 

Receivable(s) means all Accounts and all right, title and interest in any
returned goods, together with all right, title, securities and guarantees with
respect thereto, including any rights to stoppage in transit, replevin,
reclamation and re-sales, and all related security interests, Liens, charges,
encumbrances and pledges, whether voluntary or involuntary, in each ease whether
now existing or owned or hereafter arising or acquired.

 

Security Interest is defined in Section 2.

 

Trademarks means all of the following now owned or hereafter acquired by
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office, any
State of the United States or any similar offices in any other country or any
political subdivision thereof, and all extensions or renewals thereof, (b) all
goodwill associated therewith or symbolized thereby, and (c) all other assets,
rights and interests that uniquely reflect or embody such goodwill.

 

Type of Organization means the kind or type of entity of Grantor, such as a
corporation, limited partnership or limited liability company.

 

 3 

 

 

UCC means the Uniform Commercial Code as in effect in the State of New York on
the date of this Agreement, as it may be amended or modified from time to time
hereafter; provided, however, that, as used in Section 5 hereof, UCC shall mean
the Uniform Commercial Code as in effect from time to time in any applicable
jurisdiction.

 

Section 2. Grant of Security Interest. As security for the payment and
performance of all Obligations, Grantor hereby assigns to Secured Party, and
grants to Secured Party a continuing security interest (the “Security Interest”)
in, all of the following property of Grantor whether now or hereafter existing
or acquired, regardless of where located, all of Grantor’s:

 

(a) Accounts;

 

(b) cash and Cash Proceeds;

 

(c) Certificated Securities;

 

(d) Chattel Paper, including Electronic Chattel Paper;

 

(e) Computer Hardware and Software and all rights with respect thereto,
including, any and all licenses, options, warranties, service contracts, program
services, test rights, maintenance rights, support rights, improvement rights,
renewal rights and indemnifications, and any substitutions, replacements,
additions or model conversions of any of the foregoing;

 

(f) Commercial Tort Claims;

 

(g) Deposit Accounts and all cash held in such Deposit Accounts (other than
Excluded Accounts);

 

(h) Documents;

 

(i) Financial Assets;

 

(j) General Intangibles, including, without limitation, Payment Intangibles;

 

(k) Goods (including all of its Equipment, Fixtures and Inventory), and all
embedded software, accessions, additions, attachments, improvements,
substitutions and replacements thereto and therefor;

 

(l) Instruments;

 

(m) Intellectual Property;

 

(n) Investment Property;

 

(o) Letter of Credit Rights;

 

(p) Security Entitlements;

 

 4 

 

 

(q) Supporting Obligations;

 

(r) Uncertificated Securities; and

 

(s) to the extent not included in the foregoing, all other personal property of
any kind or description;

 

together with all books, records, writings, databases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, and all Proceeds,
products, offspring, rents, issues, profits and returns of and from any of the
foregoing.

 

Section 3. Representations and Warranties. Grantor represents and warrants to
Secured Party, as of the Closing Date and as of each other date required under
any Basic Document, that:

 

(a) No financing statement or other instrument similar in effect covering all or
any part of the Collateral or listing Grantor as debtor is on file in any
recording office, except such as have been filed in favor of the Secured Party
pursuant to this Agreement or as otherwise permitted under the Basic Documents.

 

(b) Grantor is and will be the owner of all Collateral, free of all Liens,
claims, security interests and encumbrances whatsoever, other than the Permitted
Liens, with full power and authority to execute this Agreement and perform its
obligations hereunder, and to subject the Collateral to the security interest
hereunder.

 

(c) All material information required to be delivered under the Basic Documents
with respect to Collateral and Account Debtors set forth in any schedule,
certificate or other writing at any time heretofore or hereafter furnished by
Grantor to Secured Party is and will be true and correct in all material
respects as of the date furnished.

 

(d) The execution and delivery of this Agreement and the performance by Grantor
of its obligations hereunder are within Grantor’s powers, have been duly
authorized by all necessary action, have received all necessary governmental
approval (if any shall be required), and do not contravene or conflict, in any
material respect, with any provision of law or of the articles of incorporation,
certificate of formation, by-laws, limited liability company agreement, limited
partnership agreement or any similar governing documents of Grantor or of any
material agreement, indenture, instrument or other document, or any material
judgment, order or decree, which is binding upon Grantor.

 

(e) This Agreement is a legal, valid and binding obligation of Grantor,
enforceable in accordance with its terms, except that the enforceability of this
Agreement may be limited by bankruptcy, insolvency, fraudulent conveyance,
fraudulent transfer, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

 5 

 

 

(f) The Security Interest in the Collateral created by this Agreement will be
duly perfected once the appropriate actions required for perfection under
applicable law has been taken by the Secured Party. The creation, attachment and
perfection of the Security Interest do not require the consent of any third
party. Once perfected in accordance with this clause (f), the Security Interest
will constitute a first and prior Lien on the Collateral.

 

(g) Grantor’s chief executive office and principal place of business are as set
forth on Schedule I hereto; Schedule I also sets forth each location where
Grantor maintains a place of business, maintains any Inventory, or owns or
leases any real property.

 

(h) Grantor is duly organized, validly existing and in good standing under the
laws of the state set forth on Schedule II hereto, except where the failure to
do so would not reasonably be expected to result in a Material Adverse Event;
Schedule II sets forth the Type of Organization, Organizational I.D. Number and
federal taxpayer identification number of Grantor.

 

(i) Grantor’s exact legal name is as set forth on the signature pages of this
Agreement and on Schedule II; Schedule III sets forth all of Grantor’s prior
legal names and prior Types of Organizations, and lists all mergers or other
reorganizations to which Grantor has been subject, within the five (5) year
period immediately preceding the Closing Date.

 

(j) Schedule IV hereto contains a complete listing of all of Grantor’s
registered Intellectual Property that is subject to any registration statutes.

 

(k) Schedule V hereto contains a complete listing of all of Grantor’s
Instruments, Investment Property, Letter-of-Credit Rights, Chattel Paper,
Documents and Commercial Tort Claims.

 

(l) Except as set forth on Schedule VI hereto, Grantor has no tangible
Collateral located outside of the United States.

 

(m) Schedule VIII hereto contains a complete listing of all of Grantor’s
Collateral that is subject to certificate of title statutes.

 

(n) As of the Closing Date, Schedule IX hereto contains a complete listing of
all of Grantor’s Deposit Accounts (other than Excluded Accounts) and other bank
accounts, including locations and applicable account numbers.

 

(o) None of Grantor’s Equipment is a Fixture to real estate unless such real
estate is owned by Grantor and is subject to a mortgage in favor of Secured
Party, or if such real estate is leased, is subject to a landlord's agreement in
favor of Secured Party on terms acceptable to Secured Party.

 

(p) Any amounts due to Grantor under the Collateral are not subject to any
material setoff, counterclaim, defense, allowance or adjustment (other than
discounts for prompt payment shown on the invoice) or to any material dispute,
objection or complaint by any Account Debtor or other Obligor.

 

 6 

 

 

(q) Grantor has the right to use all of its registered Patents and Trademarks
material to Grantor’s business and such Patents and Trademarks owned,
controlled, or acquired by Grantor, or which Grantor has a right to use: (i) are
subsisting and have not been adjudged or claimed to be invalid or unenforceable
(either in whole or in part) and Grantor is not aware of any basis for such a
claim, (ii) are valid and enforceable, (iii) are in the name of Grantor, and
(iv) are properly recorded and/or filed in the United States Patent and
Trademark Office. Grantor’s right, title and interest in such Intellectual
Property is free and clear of any Liens (other than Permitted Liens), registered
user agreements, or covenants by Grantor not to sue third Persons or licenses.

 

(r) Grantor has properly completed all necessary filings, payments, renewals and
obligations in the United States Patent and Trademark Office to maintain the
registered Patents and Trademarks material to Grantor’s business as fully valid
and enforceable, except with respect to any Patent or Trademark that Grantor
shall reasonably determine is of immaterial economic value to it in its ordinary
course of business.

 

(s) To the actual knowledge of Grantor, no claim has been made that the
ownership or use of any of the registered Patents and Trademarks, or the
manufacture, use or sale of any product made in accordance therewith or service
rendered thereunder, does violate the rights of any third Person, and Grantor
has no actual knowledge of any third party rights which may be infringed or
otherwise violated by the use of any of the registered Patents and Trademarks
material to the operations of Grantor.

 

(t) Grantor has reasonably maintained all trade secrets material to the
operations of Grantor in accordance with applicable law and prudent industry
practices.

 

Section 4. Certificates, Schedules and Reports. Grantor will from time to time,
as Secured Party may reasonably request, deliver to Secured Party such
schedules, certificates and reports respecting the Collateral at the time
subject to the Security Interest hereunder, and the items or amounts received by
Grantor in full or partial payment of any of the Collateral, as Secured Party
may reasonably request. Any such schedule, certificate or report shall be
executed by an authorized officer of Grantor and shall be in such form and
detail as Secured Party may specify in its reasonable discretion.

 

Section 5. Agreements of Grantor.

 

(a) Grantor, at Secured Party’s request, at any time and from time to time,
shall execute and deliver, if applicable, to Secured Party such financing
statements, amendments and any other necessary documents, including Instruments,
and do such acts as Secured Party deems reasonably necessary in order to
establish and maintain valid, attached and perfected Security Interests in the
Collateral in favor of Secured Party, free and clear of all Liens and claims and
rights of third parties whatsoever except Permitted Liens. Grantor hereby
irrevocably authorizes Secured Party at any time, and from time to time, to file
in any appropriate jurisdiction any initial financing statements and amendments
thereto that (i) indicate the Collateral (A) as “all assets of Grantor,” “the
Collateral described in the Security Agreement” or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC of the jurisdiction wherein such
financing statement or amendment is filed, or (B) as being of an equal or lesser
scope or with greater detail, and (ii) contain any other information required by
Article 9 of the UCC of the jurisdiction wherein such financing statement or
amendment is filed regarding the sufficiency or filing office acceptance of any
financing statement or amendment, including, without limitation, (A) whether
Grantor is an organization, the Type of Organization and the Organization ID
Number issued to Grantor and (B) in the case of a financing statement filed as a
fixture filing or indicating Collateral to be extracted or timber to be cut, a
sufficient description of the real property to which the Collateral relates.

 

 7 

 

 

(b) During the term of this Agreement, Grantor agrees to:

 

(i) keep all of the Collateral (other than with respect to Goods in transit
between facilities, temporary warehousing for up to thirty (30) days, or sales
or leases of assets permitted by the Note) at, and will not maintain any place
of business at any location other than, its address(es) shown on Schedule I
hereto or at such other addresses of which Grantor shall have given Secured
Party not less than twenty (20) days’ prior written notice;

 

(ii) stamp on its records concerning the Collateral, and add on all Chattel
Paper and Instruments, each with a face value in excess of $100,000,
constituting a portion of the Collateral, a notation, in form reasonably
satisfactory to Secured Party, of the Security Interest of Secured Party
hereunder or, upon the reasonable request of Secured Party, deliver to Secured
Party any such Chattel Paper and Instruments, each with a face value in excess
of $100,000, constituting a portion of the Collateral, together with transfer
powers duly executed in blank;

 

(iii) promptly notify Secured Party in writing of any change in any material
fact or circumstance represented or warranted by Grantor with respect to any of
the Collateral, and promptly notify Secured Party in writing of any material
claim, action or proceeding challenging the Security Interest or affecting title
to all or any material portion of the Collateral or the Security Interest and,
at Secured Party’s request, appear in and defend any such action or proceeding
at Grantor’s expense;

 

(iv) not sell, lease, assign or create or permit to exist any Lien on any
Collateral other than Permitted Liens except for the sale or lease of its assets
in accordance with Section 5(n) of the Note;

 

(v) not (A) permit any of its Equipment to become a Fixture to real property
unless such real property is owned by Grantor and is subject to a mortgage in
favor of Secured Party, or if such real property is leased, is subject to a
landlord's agreement in favor of Secured Party on terms reasonably acceptable to
Secured Party, or (B) permit any of its Equipment to become an accession to any
other personal property unless such personal property is subject to a first
priority Lien in favor of Secured Party.

 

 8 

 

 

(vi) upon request of Secured Party, (A) cause to be noted on the applicable
certificate, in the event any of its Equipment with a value in excess of
$100,000 individually, is covered by a certificate of title, the security
interest of Secured Party in the Equipment covered thereby, and (B) deliver all
such certificates to Secured Party or its designees;

 

(vii) take all steps reasonably necessary to protect, preserve and maintain all
of its rights in the Collateral;

 

(viii) except as listed on Schedule VI, keep all of the tangible Collateral in
the United States;

 

(ix) promptly notify Secured Party in writing upon acquiring or otherwise
obtaining any Collateral after the date hereof consisting of Investment
Property, Letter-of-Credit Rights or Electronic Chattel Paper, in each case,
with a value in excess of $100,000;

 

(x) promptly notify Secured Party in writing upon acquiring or otherwise
obtaining any Collateral after the date hereof consisting of Documents or
Instruments, in each case, with a value in excess of $100,000;

 

(xi) with respect to Collateral in the possession of a third party, other than
Certificated Securities and Goods covered by a Document, use commercially
reasonable efforts to obtain an acknowledgment from the third party that it is
holding the Collateral for benefit of Secured Party;

 

(xii) promptly notify Secured Party in writing upon incurring or otherwise
obtaining a Commercial Tort Claim, in excess of $250,000, after the date hereof
against any third party, and, upon the request of Secured Party, promptly enter
into an amendment to this Agreement, and do such other acts or things deemed
appropriate by Secured Party to give Secured Party a security interest in such
Commercial Tort Claim;

 

(xiii) take other action reasonably requested by Secured Party to insure the
attachment, perfection and, first priority of, and the ability of Secured Party
to enforce, the security interests in any and all of the Collateral including,
without limitation:

 

1) complying, in all material respects, with any provision of any statute,
regulation or treaty of the United States as to any Collateral if compliance
with such provision is a condition to attachment, perfection or priority of, or
ability of Secured Party to enforce, the security interests in such Collateral;

 

2) use commercially reasonably efforts in obtaining governmental and other third
party consents and approvals, including without limitation any consent of any
licensor, lessor or other Person obligated on Collateral with respect to any
Collateral material to the operations in Grantor’s business;

 

 9 

 

 

3) use commercially reasonable efforts in obtaining waivers from mortgagees and
landlords in form and substance satisfactory to Secured Party; and

 

4) taking all reasonable and necessary actions required by the UCC in effect
from time to time or by other law, as applicable in any relevant UCC
jurisdiction, or by other material laws as applicable in any foreign
jurisdiction;

 

(xiv) to the extent any of the Collateral is or becomes a “security” within the
meaning of Article 8 of the UCC is governed by Article 8 of the UCC, to (x)
ensure such Collateral is certificated, (y) promptly deliver the certificates
representing such Collateral to Secured party, and (z) promptly deliver powers
of equity for such Collateral, executed in blank;

 

(xv) not change its state of formation or organization or Type of Organization
without providing Secured Party with at least twenty (20) days’ prior written
notice (or such shorter period in Secured Party’s reasonable discretion); and

 

(xvi) not change its legal name without providing Secured Party with at least
ten (10) days’ prior written notice (or such shorter period in Secured Party’s
reasonable discretion).

 

(c) Whenever an Event of Default has occurred and is continuing, Secured Party
shall have the right to bring suit to enforce any or all of the Intellectual
Property or licenses thereunder, in which event Grantor shall at the request of
Secured Party do any and all lawful acts and execute any and all proper
documents required by Secured Party in aid of such enforcement and Grantor shall
promptly, upon demand, reimburse and indemnify Secured Party for all costs and
expenses incurred by Secured Party in the exercise of its rights in accordance
with the Note. Notwithstanding the foregoing, Secured Party shall have no
obligation or liability regarding the Collateral or any part thereof by reason
of, or arising out of, this Agreement.

 

Section 6. Default; Rights and Remedies of Secured Party upon a Default

. If an Event of Default shall have occurred and be continuing, Secured Party
shall have the following rights and remedies:

 

(a) Secured Party may exercise any or all of the remedies available to it under
this Agreement, the other Basic Documents, at law, in equity or otherwise;

 

(b) Grantor shall hold in trust (and not commingle with its other assets) for
Secured Party all Collateral that is Chattel Paper, Instruments or Documents at
any time received by it and promptly deliver same to Secured Party, unless
Secured Party at its option gives Grantor written permission to retain such
Collateral; at Secured Party’s request, each contract, Chattel Paper, Instrument
or Document so retained shall be marked to state that it is assigned to Secured
Party and each instrument shall be endorsed to the order of Secured Party (but
failure to so mark or endorse shall not impair the Security Interest);

 

 10 

 

 

(c) Grantor irrevocably appoints Secured Party its true and lawful attorney with
full power of substitution, in the name of Grantor, for the sole use and benefit
of Secured Party, but at Grantor’s expense, to the extent permitted by law, to
file claims under any insurance policies of Grantor, to receive, receipt and
give acquittance for any payments that may be payable thereunder, and to execute
any and all endorsements, receipts, releases, assignments, reassignments or
other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies;

 

(d) Grantor irrevocably appoints Secured Party its true and lawful attorney with
full power of substitution, in the name of Grantor, for the sole use and benefit
of Secured Party, but at Grantor’s expense, to the extent permitted by law, to
exercise, all or any of the following powers with respect to all or any of
Grantor’s Collateral (to the extent necessary to pay the Obligations in full):

 

(i) to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due upon or by virtue thereof;

 

(ii) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto;

 

(iii) to take control of, sell, lease, license or otherwise dispose of the same
or the Proceeds thereof, as fully and effectually as if Secured Party were the
absolute owner thereof;

 

(iv) to extend the time of payment of any or all thereof and to make any
allowance or other adjustment with reference thereto;

 

(v) to endorse Grantor’s name on any notes, acceptances, checks, drafts, money
orders or other evidences of payment on Collateral that may come into Secured
Party’s possession;

 

(vi) to sign Grantor’s name on any invoice or bill of lading relating thereto,
on any drafts against Obligors or other Persons making payment with respect
thereto, on assignments and verifications of accounts or other Collateral and on
notices to Obligors making payment with respect thereto;

 

(vii) to send requests for verification of obligations to any Obligor; and

 

(viii) to do all other acts and things reasonably necessary to carry out the
intent of this Agreement.

 

 11 

 

 

If, following the occurrence of an Event of Default, any Obligor or Account
Debtor fails to make payment on any Collateral when due, Secured Party is
authorized, in its sole discretion, either in its own name or in Grantor’s name,
to take such action as Secured Party reasonably shall deem appropriate for the
collection of any amounts owed with respect to Collateral or upon which a
delinquency exists. Regardless of any other provision of this Agreement,
however, Secured Party shall not be liable for its failure to collect, or for
its failure to exercise diligence in the collection of, any amounts owed with
respect to Collateral except for its own fraud, gross negligence, or willful
misconduct, nor shall it be under any duty to anyone except Grantor to account
for funds that it shall actually receive under this Agreement. A receipt given
by Secured Party to any Obligor or Account Debtor shall be a full and complete
release, discharge, and acquittance to such Obligor or Account Debtor, to the
extent of any amount so paid to Secured Party. Secured Party may apply or set
off amounts paid and the deposits against any liability of Grantor to Secured
Party.

 

(e) Secured Party’s sale of less than all the Collateral shall not exhaust
Secured Party’s rights under this Agreement and Secured Party is specifically
empowered to make successive sales until all the Collateral is sold. If the
proceeds of a sale of less than all the Collateral shall be less than the
Obligations, this Agreement and the Security Interest shall remain in full force
and effect as to the unsold portion of the Collateral just as though no sale had
been made. In the event any sale under this Agreement is not completed or is, in
Secured Party’s opinion, defective, such sale shall not exhaust Secured Party’s
rights under this Agreement and Secured Party shall have the right to cause a
subsequent sale or sales to be made. Any and all statements of fact or other
recitals made in any bill of sale or assignment or other instrument evidencing
any foreclosure sale under this Agreement as to nonpayment of the Obligations,
or as to the occurrence of any Event of Default, or as to Secured Party’s having
declared all of such Obligations to be due and payable, or as to notice of time,
place and terms of sale and the properties to be sold having been duly given, or
as to any other act or thing having been duly done by Secured Party, shall be
taken as prima facie evidence of the truth of the facts so stated and recited.
Secured Party may appoint or delegate any one or more Persons as agent to
perform any act or acts necessary or incident to any sale held by Secured Party,
including the sending of notices and the conduct of sale, but such acts must be
done in the name and on behalf of Secured Party. In connection with the sale of
Collateral that constitutes Securities, Secured Party is authorized, but not
obligated, to limit prospective purchasers to the extent deemed necessary or
desirable by Secured Party to render such sale exempt from registration
requirements of the Securities Act of 1933, as amended, and any applicable state
securities laws, and no sale so made in good faith by Secured Party shall be
deemed not be “commercially reasonable” because so made.

 

(f) In addition to any and all other rights afforded to Secured Party in this
Section 6, Secured Party may exercise all the rights of a secured party under
the UCC (whether or not in effect in the jurisdiction where such rights are
exercised) with respect to any Collateral and, if cash shall be insufficient to
pay all the Obligations in full, sell, lease, license or otherwise dispose of
the Collateral or any part thereof in accordance with the provisions of the UCC.
Notice of any such sale or other disposition shall be given to Grantor as
required under this Section 6 or as required by applicable law.

 

 12 

 

 

Section 7. Application of Proceeds.

 

(a) If an Event of Default shall have occurred and be continuing, Secured Party
may apply the proceeds of any sale or other disposition of all or any part of
the Collateral, in the following order of priorities:

 

(i) first, to pay the expenses of such sale or other disposition, including
reasonable compensation to Secured Party and counsel for Secured Party, and all
expenses, liabilities and advances incurred or made by Secured Party in
connection with this Agreement, and any other amounts then due and payable in
connection with this Agreement;

 

(ii) second, to pay all interest (including post-petition interest) and other
fees payable under the Note, until payment in full of all such interest and fees
shall have been made;

 

(iii) third, to pay the unpaid principal of the Obligations, until payment in
full of the principal of all Obligations shall have been made (or so provided
for);

 

(iv) fourth, to pay all other Obligations, until payment in full of all such
other Obligations shall have been made (or so provided for); and

 

(v) finally, to pay to Grantor, or as a court of competent jurisdiction may
direct, any surplus then remaining from the proceeds of the Collateral owned by
it.

 

Secured Party may make such distributions hereunder in cash or in kind or, on a
ratable basis, in any combination thereof.

 

(b) All distributions made by Secured Party pursuant to this section shall be
final (except in the event of manifest error).

 

Section 8. Existence of Default. Regarding the existence of any Default for
purposes of this Agreement, Grantor agrees that the Obligors or Account Debtors
on any Collateral may rely upon written certification from Secured Party that
such a Default exists and Grantor expressly agrees that Secured Party shall not
be liable to Grantor for any claims, damages, costs, expenses or causes of
action of any nature whatsoever in connection with, arising out of, or related
to Secured Party’s exercise of any rights, powers or remedies under any Basic
Document except for its own fraud, negligence, or willful misconduct.

 

Section 9. Limitation on Duty in Respect of Collateral.

 

(a) Beyond the exercise of reasonable care in the custody and preservation
thereof, Secured Party will have no duty as to any Collateral in its possession
or control or in the possession or control of any bailee or any income therefrom
or as to the preservation of rights against prior parties or any other rights
pertaining thereto. Secured Party will be deemed to have exercised reasonable
care in the custody and preservation of the Collateral in its possession or
control if such Collateral is accorded treatment substantially equal to that
which it accords its own property, and will not be liable or responsible for any
loss or damage to any Collateral, or for any diminution in the value thereof, by
reason of any act or omission of any bailee selected by Secured Party in good
faith or by reason of any act or omission by Secured Party pursuant to
instructions from Grantor, except to the extent that such liability arises from
Secured Party’s gross negligence or willful misconduct.

 

 13 

 

 

(b) To the extent that applicable law imposes duties on Secured Party to
exercise remedies in a commercially reasonable manner, Grantor acknowledges and
agrees that it is not commercially unreasonable for Secured Party (i) to fail to
incur expenses reasonably deemed significant by Secured Party to prepare
Collateral for disposition or otherwise to complete raw material or
work-in-process into finished goods or other finished products for disposition,
(ii) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against Account Debtors or other Persons obligated on Collateral or to
remove Liens or encumbrances on or any adverse claims against Collateral, (iv)
to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as Grantor, for expressions of interest in acquiring
all or any portion of the Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
collateral is of a specialized nature, (viii) to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (ix) to dispose of assets in
wholesale rather than retail markets, (x) to disclaim disposition warranties,
including, without limitation, any warranties of title, (xi) to purchase
insurance of credit enhancements to insure Secured Party against risks of loss,
collection or disposition of Collateral, or to provide to Secured Party a
guaranteed return from the collection or disposition of Collateral, or (xii) to
the extent deemed appropriate by Secured Party, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist
Secured Party in the collection or disposition of any of the Collateral. Grantor
acknowledges that the purpose of this section is to provide non-exhaustive
indications of what actions or omissions by Secured Party would not be
commercially unreasonable in Secured Party’s exercise of remedies against the
Collateral and that other actions or omissions by Secured Party shall not be
deemed commercially unreasonable solely on account of not being indicated in
this section. Without limitation upon the foregoing, nothing contained in this
section shall be construed to grant any right to Grantor or to impose any duties
on Secured Party that would not have been granted or imposed by this Agreement
or by applicable law in the absence of this section.

 

(c) The Security Interest is given to secure the prompt, unconditional and
complete payment and performance of the Obligations when due, and is given as
security only. Secured Party does not assume, and shall not be liable for, any
of Grantor’s liabilities, duties or obligations under, or in connection with,
the Collateral. Secured Party’s acceptance of this Agreement, or its taking any
action in carrying out this Agreement, does not constitute Secured Party’s
approval of the Collateral or Secured Party’s assumption of any obligation under
or in connection with the Collateral. This Agreement does not affect or modify
Grantor’s obligations with respect to the Collateral.

 

 14 

 

 

Section 10. Fraudulent Conveyance. Notwithstanding anything contained in this
Agreement to the contrary, Grantor agrees that if, but for the application of
this Section 10, the Obligations or any Security Interest would constitute a
preferential transfer under 11 U.S.C. § 547, a fraudulent conveyance under 11
U.S.C. § 548 (or any successor section of that statute) or a fraudulent
conveyance or transfer under any state fraudulent conveyance or fraudulent
transfer law or similar Law in effect from time to time (each a “Fraudulent
Conveyance”), then the Obligations and each affected Security Interest will be
enforceable to the maximum extent possible without causing the Obligations or
any Security Interest to be a Fraudulent Conveyance, and shall be deemed to have
been automatically amended to carry out the intent of this Section 10.

 

Section 11. General.

 

(a) Unless otherwise provided hereunder, any consent, notice, or other
communication under or in connection with this Agreement must be given as
prescribed in the Note.

 

(b) No delay on the part of Secured Party in the exercise of any right or remedy
shall operate as a waiver thereof, and no single or partial exercise by Secured
Party of any right or remedy shall preclude other or further exercise thereof or
the exercise of any other right or remedy.

 

(c) This Agreement shall remain in full force and effect until all Obligations
have been paid in full and no commitment under the Note or any other Basic
Document remains outstanding. If at any time all or any part of any payment
theretofore applied by Secured Party to any of the Obligations is or must be
rescinded or returned by Secured Party for any reason whatsoever (including the
insolvency, bankruptcy or reorganization of Grantor), such Obligations shall,
for the purposes of this Agreement, to the extent that such payment is or must
be rescinded or returned, be deemed to have continued in existence,
notwithstanding such application by Secured Party, and this Agreement shall
continue to be effective or be reinstated, as the case may be, as to such
Obligations, all as though such application by Secured Party had not been made.

 

(d) Section 9 of the Note is hereby incorporated into this Agreement by
reference, shall apply herein mutatis mutandis and shall have the same force and
effect as if expressly set forth herein.

 

(e) THIS AGREEMENT, THE NOTE AND THE OTHER BASIC DOCUMENTS, INCLUDING BUT NOT
LIMITED TO, THE PROVISIONS RELATING TO GOVERNING LAW, JURY WAIVER, VENUE,
SERVICE OF PROCESS AND ARBITRATION, CONSTITUTE THE ENTIRE UNDERSTANDINGS BETWEEN
THE PARTIES AND SUPERSEDE ALL PRIOR WRITTEN OR ORAL AGREEMENTS AND ANY
CONTEMPORANEOUS ORAL AGREEMENTS WITH RESPECT TO THE SUBJECT MATTER HEREOF.

 

(f) The rights and privileges of Secured Party hereunder shall inure to the
benefit of its successors and assigns. Grantor may not assign or transfer its
rights hereunder or any interest herein or delegate its duties hereunder without
the prior written consent of Secured Party. No amendment of this Agreement shall
be effective unless such amendment shall be in writing signed by Grantor and
Secured Party.

 

(g) This Agreement may be executed and delivered (including by facsimile or
Portable Document Format (pdf) transmission) in any number of counterparts with
the same effect as if all signatories had signed the same document. Facsimile
and other electronic copies of manually-signed originals shall have the same
effect as manually-signed originals and shall be binding on Grantor and Secured
Party. All counterparts must be construed together to constitute one and the
same instrument.

 

[Signatures Appear on Following Page]

 

 15 

 

 

IN WITNESS WHEREOF, this Security Agreement has been duly executed as of the day
and year first above written.

 

  GRANTOR:       GLASSBRIDGE ATHLETE, LLC,   a Delaware limited liability
company         By: /s/ Daniel Strauss          Name: Daniel Strauss   Title:
President

 

[Signature Page to Security Agreement]

 

   

 

 

  SECURED PARTY:         ORIX PTP HOLDINGS, LLC   a Delaware limited liability
company         By: /s/ Paul Wilson   Name: Paul Wilson   Title: President of
ORIX Corporate Capital, Inc. (sole member of ORIX PTP Holdings)

 

[Signature Page to Security Agreement]

 

   

 

 

SCHEDULE I

 

TO SECURITY AGREEMENT

 

CHIEF EXECUTIVE OFFICE AND OTHER ADDRESSES OF GRANTOR

 

1. GlassBridge Athlete, LLC   411 E 57th Street Suite 1-A New York NY 10022

 

   

 

 

SCHEDULE II

 

TO SECURITY AGREEMENT

 

STATE OF FORMATION OR ORGANIZATION

 

Information Required   Grantor       Exact Legal Name:   GLASSBRIDGE ATHLETE,
LLC       State of Organization:   Delaware       Type of Organization:  
Limited liability company       Organizational I.D. Number:   7781937      
Federal Taxpayer I.D. Number   84-4832519       Place of Business (or, if more
than one, the   411 E 57th Street Suite 1-A NY NY 10022 Chief Executive Office):
   

 

   

 

 

SCHEDULE III

 

TO SECURITY AGREEMENT

 

TRADE NAMES, PRIOR LEGAL NAMES AND TYPES OF ORGANIZATION, ETC.

 

Grantor’s prior legal names and Types of Organizations were:

 

GlassBridge Athlete, LLC

 

   

 

 

SCHEDULE IV

 

TO SECURITY AGREEMENT

 

INTELLECTUAL PROPERTY

 

Patents: none

 

Copyrights: none

 

   

 

 

SCHEDULE V

 

TO SECURITY AGREEMENT

 

INSTRUMENTS, ETC.

 

Instruments: - none       Investment Property: - none       Letter-of-Credit
Rights: - none       Chattel Paper: - none       Documents: - none      
Commercial Tort Claims: - none

 

   

 

 



SCHEDULE VI

 

TO SECURITY AGREEMENT

 

COLLATERAL NOT LOCATED IN THE UNITED STATES

 

None

 

   

 

 

SCHEDULE VIII

 

TO SECURITY AGREEMENT

 

COLLATERAL SUBJECT TO CERTIFICATE OF TITLE STATUTE

 

None

 

   

 

 

SCHEDULE IX

 

TO SECURITY AGREEMENT

 

LIST OF DEPOSIT ACCOUNTS AND OTHER BANK ACCOUNTS

 

The following information has been omitted:

 

Signature Bank

ABA [***]

Account Name: GlassBridge Athlete, LLC

Acct# [***]

 



   

 